Citation Nr: 0324623	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  95-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left elbow 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel




INTRODUCTION

The veteran served on active military duty from March 1987 to 
September 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).   In 
July 2002 and April 2003, the Board ordered further 
development by its evidence development unit pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002).

As previously noted in an August 2002 Board decision, the 
issue of entitlement to service connection for a nasal 
disorder was raised in April 1993 correspondence addressed to 
the RO.  Additionally, the veteran raised the claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability in an August 1994 statement.  
These issues remain undeveloped and uncertified for appellate 
review.  Hence, they are again referred to the RO for 
appropriate disposition


REMAND

In accordance with the Board's July 2002 and April 2003 
orders to its evidence development unit additional evidence 
was secured addressing the issues now in appellate status.  
That evidence has yet to be reviewed by the RO, and the 
veteran has not waived RO consideration of this evidence in 
writing.  This is significant given the fact that on May 1, 
2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

Therefore, this case is REMANDED for the following action:


The RO must readjudicate the issues of 
entitlement to service connection for 
left elbow and right knee disorders, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If the benefits sought on 
appeal continue to be denied, the veteran 
must be provided with a supplemental 
statement of the case citing all 
pertinent evidence and dispositive legal 
authority.  The RO must ensure that the 
provisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), have been fully 
complied with and that the appellant has 
been provided specific notice of what 
evidence he must submit and what evidence 
VA will secure in developing his claims.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


